     Case 14-08526-LA13              Filed 06/26/19        Entered 06/26/19 13:45:02   Doc 65    Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                                  0.00
                     Debtor:   VICTORIA T ACIERTO
               Case Number:    14-08526-LA13                   Chapter: 13
      Date / Time / Room:      WEDNESDAY, JUNE 26, 2019 10:00 AM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      TRISH CALLIHAN

Matters:
       1) MOTION FOR RELIEF FROM STAY, RS # AT-1 FILED BY KRISTIN A. ZILBERSTEIN ON BEHALF OF
              U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGSC SERIES II TRUST (fr
              5/1/19)


       2) TRUSTEE'S MOTION TO DISMISS CASE (fr 5/1/19)




Appearances:

        THOMAS B. GORRILL, ATTORNEY FOR VICTORIA T ACIERTO
        RICHARD STEVENSON, ATTORNEY FOR DAVID L. SKELTON, TRUSTEE
        RUSSEL LITTLE, ATTORNEY FOR U.S. BANK

Disposition:                                                                                        1.00

        1) Granted. No waiver of the 14 day stay. Order to be lodged.

        2) Tentative Ruling of the Court is affirmed. Opposition is w/drawn.




Page 1 of 1                                                                                     6/26/2019   1:40:44PM
